DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Title
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Objections
Claim 1 is objected to because of the following informalities:
In line 9 of claim 1, it is suggested that --reach-- be changed to -- are pivoted into--.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-3 and 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. It is noted that all remaining pending claims are also 1, even though they do not separately contain any Section 112 rejections.
Use of the term “may”, as in 6 of claim 1, blurs the metes and bounds of the claims, since what “may be” to one, “may not be” to another”, and thus, one cannot properly ascertain whether the proceeding limitation is positively required in the claim. To correct this, it is suggested that “may pivot” be changed to --are capable of pivoting--.
Claim 2 is rendered indefinite since it is unclear what structure defines the “central region” and “recessed region”, especially in view of the fact that this language is not used in the specification. Similarly, it is unclear what structure defines the “recess” in claim 3. Note paragraph [0026] which refers to “square male formations” and “female formations”. Further, in view of the drawings, while not disclosed as the following, it appears that element 12B fits within element 12A, but claim 3 recites that the “recess fits about the central region” (emphasis added). Accordingly, the claim language also does not relate properly to what is shown in the drawings.
Claim 7 is rendered indefinite since the limitations “the outward projecting surface” and “the inclined surface” lack proper antecedent basis. To correct this, it appears that the dependency of claim 7 should be changed to --claim 6--, since this claim sets forth this structure.

Allowable Subject Matter
Claims 1-3 and 7 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action; and claims 4-6 are objected to as being dependent upon a rejected base claim.
The closest prior art of record is considered to be U.S. Patent No. 4,773,175 (Larsen ‘175) and U.S. Patent Nos. 4,559,730 (Burrell ‘730) and 5,331,758 (Romick).
1. One of the strips (122) further has a central formation (170), defining a tag holder, and a neighboring planar region (140), but fails to show the central formation “projecting outward from the neighboring planar region”, as required in claim 1. Alternatively, element 140 could define the central formation, since it is centered on the strip, and element 170 could define the neighboring panel, since it abuts the central formation (140), so that that the central formation (140) “projects outwardly from the neighboring planar region” (140), but then the central formation (140) would not define a tag holder, as required in claim 1. Although not claimed in claim 1, the shape of the clip formations of claims 2-4 is considered to be met by elements 162, 164 and 166, 168, and use with a wire tray, as in claim 5 is also met in Larsen ‘175.
With respect to U.S. Patent No. 4,559,730 (Burrell ‘730) and 5,331,758 (Romick), these references are considered to show a strip with a central formation and a neighboring planar region with the central formation projecting outwardly therefrom a and defining a tag holder surface (at 10 in Romick ‘758 and at 24 in Burrell ‘730) that is out of a plane passing through the neighboring planar region, as required in claim 1. Although not require din claim 1, these references are considered to show the structure required in claims 6 and 7.
Thus, although the aforementioned references, in combination together, define all of the claimed structure, there is no motivation to combine either Romick ‘758 or Burrell ‘730 with Larsen ‘175, since placement of the central formation, planar region and tag holder of Romick ‘758 or Burrell ‘730 would be at and above, in front of, etc., the location of the tag holder (on element 170 - see Figure 10) of Larsen ‘175, and this is not considered to be obvious to one of ordinary skill in the art. Similarly, the prior art, advanced below (in (a)-(c) of the “Conclusion”), show many or the weight and location of the central formation, planar region and tag holder, of Romick ‘758 or Burrell ‘730, would interfere with the function of the reference, e.g., 8418858, 8136209, 8028451, 7040582, 6347471, 6094848, 5848698, 4889265, 4266677, 2505836, 2020268, 1713633, 7810440, 1932890, 1116942, 5620118, 5615810, 5582387, and 5429284.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. (a) U.S. Patent Nos. 8418858, 8136209, 8028451, 7040582, 6347471, 6094848, 5848698, 5799843, 5392547, 4889265, 4266677, 2505836, 2020268, and 1713633 show foldable sleeves with mating clip formations. (b) U.S. Patent Nos. 1116942, 1932890, 3637085, 4765077, 4217711, 3677570, 5901482, 6454487, 7849615, 7810440, 7004480, and 5331756 show devices used on a wire rack, shelf, etc. and having clip formations. (c) U.S. Patent Nos. 2020268, 5620118, 5429284, 6206253, 6094848, 5615810, and 5582387 show details of mating clip formations.        (d) U.S. Patent No. 5331758 shows a central formation.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER E. NOVOSAD whose telephone number is (571) 272-6832. The examiner can normally be reached generally Monday through Thursday, 8am to 6:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on 571-272-8227. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov . Visit https://www.uspto.gov/patents/apply/patent-center  for more information about Patent Center and https://www.uspto.gov/patents/docx  for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Jennifer E. Novosad/Primary Examiner, Art Unit 3631                                                                                                                                                                                                        




March 14, 2022